DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden US 5,073,521 in view of Hoffman et al. US 5,455,387. 
Regarding claims 1, 2, 6-9, 11 and 14, Braden discloses:
A method for forming an electronic chip assembly (Figs. 1 and 2), comprising:
coupling a first metal plate (36) to a first side of a substrate (44) to form a backing plate;
creating a first cavity (45) extending through the substrate to extend at least to the first metal plate;
bonding an electronic component (32) to the substrate such that the electronic component is located within the first cavity; and
disposing a second metal plate (38) to a second side of the substrate, and over the first cavity such that the electronic component is encased.
Braden does not disclose:
the second plate having a second cavity.
Hoffman discloses a publication from a similar field of endeavor in which:
a second plate (38) has a second cavity (Figs. 1 and 2).
It would have been obvious to one skilled in the art to employ the second metal plate of Braden with a cavity as shown by Hoffman such that the electronic component is encased within the first and second cavities by the first and second metal plates thereby allowing further space in the encased region for stacked electronic components as shown by Hoffman in Fig. 2.
(claims 6) Braden: col 4 lines 51-62.
(claims 7 and 8) Braden: col 6 lines 23-32.
(claim 9) Braden: air
(claim 11) Braden: seal formed between 36 and 44.
(claim 14) Braden: same.
Regarding claim 3, although Braden/Hoffman do not specifically disclose “wherein the first cavity and second cavity form an electromagnetic resonance chamber having a wavelength cutoff to exclude electromagnetic radiation with wavelengths below the wavelength cutoff”, it would have been obvious to one skilled in the art to determine such a criteria based on the teachings of Braden/Hoffman related to the first/second metal plate layers by determining material and structural characteristics.
Regarding claims 4, 5 and 20, Braden discloses:
wherein the bonding the chip to the substrate is performed after the coupling the first metal plate to the first side of the substrate (Figs. 1 and 2).
Braden does not disclose: 
wherein the electronic component comprises a quantum qubit chip and a quantum interposer chip bonded to the quantum qubit chip, and wherein the quantum interposer chip is bonded to the substrate.
Hoffman discloses a publication from a similar field of endeavor in which:
wherein the electronic component comprises a chip (12) and a interposer chip (42) bonded to the chip, and wherein the interposer chip is bonded to the substrate (Fig. 2).
It would have been obvious to one skilled in the art to employ the interposer/chip of Hoffman as an alternative to the single chip connection as taught by both references for further functionality. Furthermore, although Hoffman does not provide detail evidence of the particular functionality of the included interposer/chip, it would have been further obvious to one skilled in the art to determine the as quantum qbit category as a matter of design choice fitting into the general concept of encasing semiconductor devices as protection from interference and heat dissipation issues.
Regarding claims 17-19, Braden discloses:
An electronic chip assembly (Figs. 1 and 2), comprising:
a substrate (44);
a first metal plate (36) located on a first side of the substrate to form a backing plate, wherein a first cavity extends through the substrate and into the first metal plate;
at least one electronic component (32) located within the first cavity; and
a second metal plate (38), disposed over the first cavity such that the at least one electronic component is encased.
Braden does not disclose:
the second plate having a second cavity.
Hoffman discloses a publication from a similar field of endeavor in which:
a second plate (38) has a second cavity (Figs. 1 and 2).
It would have been obvious to one skilled in the art to employ the second metal plate of Braden with a cavity as shown by Hoffman such that the electronic component is encased within the first and second cavities by the first and second metal plates thereby allowing further space in the encased region for stacked electronic components as shown by Hoffman in Fig. 2.
(claim 18) Hoffman: Fig. 2; 12 chip and 42 interposer 
(claim 19) Braden: same.

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden/Hoffman, as applied to claim 11 above, in further view of Costello US 2005/0258212 A1. 
Regarding claims 10 and 12, Braden/Hoffman do not disclose:
(claim 10) wherein the insulator is a gas or vacuum; (claim 12) wherein the seal comprises an indium seal.
Costello discloses a publication from a similar field of endeavor in which:
(claim 10) wherein the insulator is a gas or vacuum; (claim 12) a seal comprises an indium seal (Fig. 6; 45 para 0044)
It would have been obvious to one skilled in the art to employ the indium seal of Costello within the structure of Braden/Hoffman to provide a sufficient vacuum seal.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braden US 5,073,521 in view of Hoffman et al. US 5,455,387 in further view of Grober et al. US 2019/0380234 A1. 
Regarding claims 15 and 16, Braden discloses:
A method for forming an electronic chip assembly (Figs. 1 and 2), comprising:
coupling a first metal plate (36) to a first side of a substrate (44) to form a backing plate;
creating a first cavity (45) extending through the substrate to extend at least to the first metal plate; 
bonding an electronic component (32) to the substrate;
disposing a second metal plate (38), having a second cavity, to a second side of the substrate, and over the first cavity such that electronic components are encased within the first and second metal plates.
Braden does not disclose:
the second plate having a second cavity; and 
bonding a plurality of electronic components, each electronic component comprising a quantum interposer chip and a quantum qubit chip, to the substrate such that the quantum qubit chips are located within the first cavity.

Braden does not disclose:
the second plate having a second cavity.
Hoffman discloses a publication from a similar field of endeavor in which:
a second plate (38) has a second cavity (Figs. 1 and 2).
It would have been obvious to one skilled in the art to employ the second metal plate of Braden with a cavity as shown by Hoffman such that the electronic component is encased within the first and second cavities by the first and second metal plates thereby allowing further space in the encased region for stacked electronic components as shown by Hoffman in Fig. 2.
Braden/Hoffman do not disclose:
bonding a plurality of electronic components, each electronic component comprising a quantum interposer chip and a quantum qubit chip, to the substrate such that the quantum qubit chips are located within the first cavity.
Grober discloses a publication from a similar field of endeavor in which:
bonding a plurality of electronic components, each electronic component comprising a interposer chip and a chip, to the substrate (Fig. 2B).
It would have been obvious to one skilled in the art to employ the interposer/chip of Grober as an alternative to the single chip connection to increase functionality. Furthermore, although Grober does not provide detail evidence of the functionality of the included interposer/chip, it would have been further obvious to one skilled in the art to determine the features as quantum qbit category as a matter of design choice fitting into the general concept of encasing semiconductor devices at least for protection against interference and heat dissipation issues.




Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 13 stating “wherein the seal is formed in a groove in at least one of the first metal plate or the substrate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894